Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 14, 16, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US 20170229558).

Regarding claim 1. Fig 19A-Fig 19C of Anderson discloses A semiconductor device comprising:
a substrate 302;
a fin structure 492b (see also Fig 16B for the label) on the substrate;
a gate structure 1902/1904/1906 on the fin structure;
a gate spacer 1802 on at least one side surface (Fig 19B: bottom surface) of the gate structure; and
a source/drain structure 1601 (see also Fig 18B for the label 1601) on the fin structure,

a topmost portion of a top surface of the source/drain structure is lower than the topmost portion of the top surface of the fin structure (Fig 19B).

Regarding claim 2. Anderson discloses The semiconductor device of claim 1, wherein
the gate spacer comprises an inner side surface (Fig 19B: the surface in contact with 1902) contacting the gate structure and an outer side surface opposite to the inner side surface (Fig 19B), and
the source/drain structure comprises a portion such that a distance from the portion of the source/drain structure to the gate structure in a horizontal direction is smaller than a distance from the outer side surface of the gate spacer to the gate structure in the horizontal direction (Fig 19B).

Regarding claim 3. Anderson discloses The semiconductor device of claim 1, wherein the topmost portion of the bottom surface of the gate spacer is higher than a bottommost portion of the top surface of the fin structure (Fig 19B).

Regarding claim 4. Anderson discloses The semiconductor device of claim 1, wherein the source/drain structure is doped with a p-type dopant [0003].


the fin structure comprises a plurality of channels separated from each other in a vertical direction (Fig 19B),
the topmost portion of the bottom surface of the gate spacer is lower than a topmost portion of a top surface of a topmost channel from among the plurality of channels (Fig 19B), and
the topmost portion of the top surface of the source/drain structure is lower than the topmost portion of the top surface of the topmost channel (Fig 19B).

Regarding claim 6. Anderson discloses A semiconductor device comprising:
a substrate 302 comprising a first region 401 (Fig 19A) and a second region 403 (Fig 19B);
a first fin structure 402a (in 401) on the first region;
a second fin structure 402b (in 403) on the second region;
a first gate structure 1902/1904/1906 (in 401) on the first fin structure;
a second gate structure 1902/1904/1906 (in 403) on the second fin structure;
a first gate spacer 1802 (in 401) on at least one side surface of the first gate structure;
a second gate spacer 1802 (in 403) on at least one side surface of the second gate structure;
a first source/drain structure 1101 on the first fin structure; and
a second source/drain structure 1601 on the second fin structure,

wherein a topmost portion of a top surface of the first source/drain structure is lower than the topmost portion of the top surface of the first fin structure (Fig 19B).

Regarding claim 14. Anderson discloses The semiconductor device of claim 6, wherein
a topmost portion of a bottom surface of the second gate spacer is lower than a bottommost portion of a top surface of the second fin structure (Fig 19B).

Regarding claim 16. Anderson discloses A semiconductor device comprising:
a substrate comprising a first region 401 and a second region 403;
a plurality of first fin structures 402a on the first region;
a plurality of second fin structures 402b on the second region;
a plurality of first gate structures 1902/1904/1906 (in 401), each first gate structure from among the plurality of first gate structures being on a respective first fin structure from among the plurality of first fin structures (Fig 19A);
a second gate structure 1902/1904/1906 (in 403) on the plurality of second fin structures;
a plurality of first gate spacers 1802 (in 401), each first gate spacer from among the plurality of first gate spacers being on side surfaces of a respective first gate structure from among the plurality of first gate structures (Fig 19A);

a plurality of first source/drain structures 1002, each first source/drain structure being on a respective first fin structure from among the plurality of first fin structures (Fig 19A); and
a second source/drain structure 1601 on the plurality of second fin structures (Fig 19B),
wherein a topmost portion of a bottom surface of each first gate spacer from among the plurality of first gate spacers is lower than a topmost portion of a top surface of a respective first fin structure from among the plurality of first fin structures (Fig 19A), and
a topmost portion of a top surface of each first source/drain structure from among the plurality of first source/drain structures is lower than a topmost portion of a top surface of a respective first fin structure from among the plurality of first fin structures (Fig 19A).

Regarding claim 17. Anderson discloses The semiconductor device of claim 16, wherein
the plurality of first source/drain structures are separated from one another (Fig 19A), and
the second source/drain structure contacts all of the plurality of second fin structures (Fig 19B).


a length of each first source/drain structure from among the plurality of first source/drain structures in a vertical direction is less than a length of the second source/drain structure in the vertical direction (Fig 19A/Fig 19B: 1002 vs 1502 and 1602).

Regarding claim 20. Anderson discloses The semiconductor device of claim 16, wherein
each first source/drain structure from among the plurality of first source/drain structures comprises a first predetermined number of layers (Fig 19A: 1 layer), and
the second source/drain structure comprises a second predetermined number of layers (Fig 19B: 2 layers), the second predetermined number being greater than the first predetermined number (Fig 19A/Fig 19B). 

Allowable Subject Matter
Claims 7-13, 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 7. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the second source/drain structure comprises a 

Regarding claim 13. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a distance from the topmost portion of the top surface of the first fin structure to a bottommost portion of the top surface of the first fin structure in a vertical direction is less than a distance from a topmost portion of a top surface of the second fin structure to a bottommost portion of the top surface of the second fin structure in the vertical direction”.

Regarding claim 15. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a height of a topmost portion of a bottom surface of the second gate spacer is greater than or equal to a height of a bottommost portion of a top surface of the second fin structure”.

Regarding claim 18. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a pitch between adjacent first fin structures from among the plurality of first fin structures is greater than a pitch between adjacent second fin structures from among the plurality of second fin structures”.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826